Title: To George Washington from the President and Directors of the Potowmack Company, 8 December 1799
From: President and Directors of the Potowmack Company
To: Washington, George



Sir,
George Town 8 Decr 1799

Enclosed we have the honor to hand two Resolutions which were passed last week by the Legislature of this State; by a calculation noted at foot, to which we beg to refer you, we find it will be a great Object to obtain the transfer of this Stock before the 15th of this month, at which time the Books are shut, & no transfer can be made untill after the 1st of January when a Dividend of 3½ p. Ct will be paid.
In order to effect this we have thought it best, to call together as many of the Stockholders, as on so short a notice can be had, on Tuesday next, for the purpose of taking such Steps as may be necessary to get the transfer made in the course of the present week.
Your Presence Sir, on this occasion, if convenient [to] yourself, will be very gratifying to us—we have appointed the Union Tavern in this Town for the Place of meeting, because having so little time to collect the Members in, we find it is likely we shall have by this means, a greater number assembled as there are many who live in this neighbourhood—With great Respect We have the Honor to be Sir Your very Ob. & Hle Servts

Ja. Keith
J. Mason
Wm H. Dorsey
John Laird

